Citation Nr: 1614718	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus.  

2.  Entitlement to restoration of service connection for bilateral hearing loss.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

5.  Entitlement to a temporary total rating for convalescence from left foot surgery. 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active duty service from September 1974 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011, July 2011, April 2013, and January 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The June 2014 and August 2015 VA Form 8 Certification of Appeal does not list the issue of a temporary total rating for convalescence.  Nonetheless, the record shows that the Veteran had previously perfected an appeal with respect to these issues.  See substantive appeal from October 2014.  Certification is only for administrative purposes and does not serve to confer or deprive the Board's jurisdiction.  38 C.F.R. § 19.35.  Since the Veteran had previously perfected an appeal for this, the Board accepts jurisdiction over it.  38 C.F.R. §§ 20.200, 20.202.  

The Veteran had been represented by a private attorney until August 2015 when he withdrew representation.  A January 2016 letter notified her that she was unrepresented and offered her an opportunity to appoint another representative.  She has not responded and continues to be unrepresented.  

The Veteran was scheduled for a Board hearing, but withdrew her request in November 2015 correspondence.  


FINDINGS OF FACT

1. On November 27, 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issue of whether new and material evidence has been received to reopen a claim of service connection for pes planus.

2.  The April 2003 RO decision that awarded service connection for bilateral hearing loss is shown to have been clearly and unmistakably erroneous.  

3.  The Veteran is service-connected for tinnitus, rated as 10 percent disabling, which is the maximum schedular rating for this disability.  It does not preclude gainful employment consistent with Veteran's education and occupational experience.  

4.  Tinnitus does not result in an unusual or exceptional disability that is manifested by frequent periods of hospitalization or marked interference with employment.

5.  As the Veteran is not service connected for a left foot disability, she is not eligible for the award of a temporary total convalescence rating based on surgery on her left foot.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal concerning whether new and material evidence has been received with respect to a previously denied service connection claim for pes planus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Restoration of service connection for bilateral hearing loss is denied. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.303, 3.385 (2015).

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2015).

4.  The criteria for an increased rating for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2015).

5.  A temporary total convalescence rating due to left foot surgery is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of appeal for whether new and material evidence has been received with respect to a previously denied service connection claim for pes planus.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 2015 statement the Veteran withdrew the issue of whether new and material evidence has been received with respect to a previously denied service connection claim for pes planus, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Letters dated in September 2011 and November 2012 fully satisfied the duty to notify provisions concerning the issues before the Board.  The letters advised the Veteran of the evidentiary requirements her claims.  It also informed her about the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  VA satisfied its duty to notify.  

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA, and private medical records.  A VA audiology examination was furnished October 2013 to assess her tinnitus.  The examination report is through and responsive the applicable rating criteria. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This was also an appropriate examination for her TDIU claim.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

III. Severance of service connection for bilateral hearing loss

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See id.; see also Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2014); 38 C.F.R. § 3.957 (2015).  In this case, the award has not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable.  

"Clear and unmistakable error" is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether a clear and unmistakable error (CUE) was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2015), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 2003, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective June 28, 2002.  

The evidence of record at the time of the April 2003 decision that granted service connection for bilateral hearing loss included the Veteran's service treatment records, April 2002 private medical records and a November 2002 VA audiology examination.  

April 2002 private medical records show complaints about otologic fullness on the right side with decreased hearing.  The Veteran denied additional symptoms.  Otologic examination showed normal tympanic membrane (TM) and erythema annulare centrifugum (EAC) bilaterally.  The examiner commented that puretone audiogram showed persistent sensorineural hearing loss in both ears.  The referenced audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
25
LEFT
10
15
15
-
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

In November 2002, the Veteran was afforded a VA audiology examination.  She reported that her private physician had diagnosed her with 30 to 40 percent hearing loss in the left ear.  She had difficulty listening to daily conversation.  She reported a history of noise exposure from service.  The examiner indicated that the Veteran's hearing loss was related to military noise exposure.  

Audiometric study showed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
20
30
LEFT
10
15
15
15
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner assessed normal hearing in the right ear from 250 Hz to 3000 Hz sloping to a mild to severe sensorineural hearing loss from 4000 Hz through 8000 Hz.  For the left ear, he assessed normal hearing sensitivity from 250 Hz through 4000 Hz sloping to a moderate to severe sensorineural hearing loss from 6000 Hz to 8000 Hz.  He did not believe any additional treatment was needed.  

Based on this evidence, the RO granted entitlement to service connection for bilateral hearing loss effective June 28, 2002 in April 2003.  In December 2010, the Veteran filed an increased rating claim for bilateral hearing loss.  In April 2011, the RO determined that a hearing loss disability was not shown for either ear and proposed a severance of service connection.  38 C.F.R. § 3.385.  It found that the April 2003 RO decision contained CUE.  Pursuant to regulatory criteria, a proposal to sever was made and the Veteran was afforded an opportunity to respond.  She filed a notice of disagreement and in July  2011, the RO severed service connection, effective September 30, 2011.  The procedural process was correct and the Veteran was afforded due opportunity to challenge the severance action.  

Turning to the merits of the severance action, the grant of service connection was based on a finding that hearing loss was present in service and that current hearing loss was related to active duty.  However, the record clearly reflects that the Veteran did not have a hearing loss for VA compensation purposes.  While sensorineural hearing loss was diagnosed, the puretone thresholds on testing in 2002 and 2003 did not meet the criteria for a hearing loss pursuant to 38 C.F.R. § 3.385.  Speech reception thresholds were also within normal limits.  Absent a finding of current disability, there was no basis for granting service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

Thus, after a careful review of the record, the Board finds that VA has met the high evidentiary burden of showing CUE and severance of service connection was proper. As such, service connection for hearing loss should not be restored.

IV. Entitlement to TDIU
 
Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  In determining the single disability or overall combined rating, disabilities arising from a common etiology will count as a single disability for TDIU purposes.  Id.  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

In this case, the Veteran is service-connected for tinnitus, rated as 10 percent disabling.  She does not meet the schedular criteria for TDIU and her claim must be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Board is precluded from awarding extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation and Pension Service (C&P Director) to consider entitlement on an extraschedular basis.  Id.  In determining whether the Veteran is unemployable, consideration may be given to education, training, and special work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In March 2012, the Veteran submitted VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  She reported that she worked as a commercial driver for VA from 1986 until January 2012.  She cited foot and hearing loss disabilities as the reason for her unemployment.  She reported that she had completed a college education.  

In July 2012, the Veteran's former supervisor confirmed that the Veteran worked as motor vehicle operator from April 1987 to January 2012.  She stated that the Veteran retired due to eligibility.

In August 2012, another former supervisor reported the same information as given in the July 2012 employer report.

In October 2013, the Veteran was afforded a VA audiology examination.  The Veteran was found to have tinnitus.  However, the examiner opined that it did not affect daily activities, including work.  

The Veteran experiences audiologic difficulty due to service tinnitus.  However, the evidence does not indicate that the symptoms attributable to tinnitus alone, cause inability to engage in substantially gainful employment.  The reports from her supervisors indicate that she left her longstanding job due to her retirement eligibility.  The records do not suggest that tinnitus is of a severity to pose interference with substantially gainful employment.  The most recent examiner in October 2013 opined that it did not affect daily activities.  While tinnitus may pose difficulties with verbal communications, the evidence does not show that it causes the Veteran's unemployability.  Referral for TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Board must deny the TDIU claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Increased rating for tinnitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(i) Schedular considerations

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2015).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran is competent to report the symptoms of her disability; however, DC 6260 precludes a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, an increased rating for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, DC 6260.

(ii) Extraschedular considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board has considered symptoms of the Veteran's service-connected tinnitus alone, and in conjunction with her additional service-connected bilateral hearing loss disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  The primary tinnitus symptoms of ringing or buzzing sensations are clearly contemplated by the schedular rating criteria.  The Veteran has not reported any symptoms attributable to tinnitus or arising from the combined effects of tinnitus and hearing loss.  

Accordingly, the Board finds that there is no evidence indicating that the Veteran's tinnitus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration for tinnitus is not warranted.  See id.

VI.  Temporary total rating for convalescence

The Veteran is seeking a temporary total disability rating due to convalescence following an April 2011 surgery on her non-service connected left foot.  Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  The Veteran is not service-connected for any left foot disability.  Thus, this non-service connected disability cannot form the basis of an entitlement to a temporary total disability rating due to convalescence.  The claim is denied.  


ORDER

The appeal concerning whether new and material evidence has been received with respect to a previously denied service connection claim for pes planus is dismissed.

Restoration of service connection for bilateral hearing loss is denied.

TDIU is denied. 

Entitlement to an increased rating for tinnitus is denied.

A total disability rating due to convalescence for left foot surgery is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


